Filed 8/18/15 P. v. Henderson CA2/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144986
v.
LAMOND S. HENDERSON,                                                 (Solano County
                                                                     Super. Ct. No. FCR184601)
         Defendant and Appellant.


         Lamond S. Henderson appeals from an order denying his Proposition 47 petition
for resentencing (Pen. Code, § 1170.18, subd. (a)). His counsel raises no issues and asks
this court for an independent review of the record to determine whether there are any
arguable issues. (People v. Wende (1979) 25 Cal. 3d 436.) Defendant was apprised of his
right to file a supplemental brief, but did not do so.
         On August 3, 2000, defendant pled no contest to one count of felony first degree
burglary (Pen. Code, § 459). The court sentenced defendant to the low term of two years
in state prison.
         On January 15, 2015, defendant petitioned to reduce the felony burglary offense to
a misdemeanor under Proposition 47, reasoning that the value of property that was the
subject of the burglary was less than $950, and thus the offense was akin to a
misdemeanor petty theft offense. The trial court denied the petition, finding that
defendant’s burglary offense is not one of the enumerated crimes subject to reduction by
Proposition 47 (Pen. Code, § 1170.18, subd. (a)).




                                                             1
       The trial court properly denied the petition. This court has reviewed the entire
record and there are no meritorious issues to be argued.
       The order is affirmed.




                                                 _________________________
                                                 Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Streeter, J.




                                             2